DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2022 has been entered.

Response to Amendment
Claims 1, 2,4, 10-11, 15-16 are amended. Claims 6 and 18 are cancelled. Claims 1-5, 7-17 and 19-22 are presented for examination. 
Response to Arguments
In light of amendments a new ground(s) of rejection been given over Mahyar  (US Pat # 10930263)  and further in view of Hauptman ( US Pub: 20190362740). Mahyar was cited before to reject claim 4, applicant merely mentions that Mahyar does not teach the claim limitation without giving any further explanation. 

Claim Objections
Claim 2 is  objected to because of the following informalities: Claim ends with “wherein the”, it appears that its missing the strike through  .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mahyar  (US Pat # 10930263)  and further in view of Hauptman ( US Pub: 20190362740) 


Regarding claim 1, Mahyar teaches a  system, comprising: a memory that stores computer executable components; and a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components ( Fig 1, Fig 3)  comprise: a synthetic speech component that: obtains an audio signal comprising speech generated by a human ( synthesize multiple audio, Fig 4-5) ; generates a plurality of synthesized reference audio signals respectively using different speech algorithms( multiple voice synthesis model for a target speaker, Col 7, line 60-67, Col 8, line 1-15) ,, wherein the audio signal and the plurality of synthesized reference audio signals express a mutual sentence structure ( a first voice synthesis model using reinforcement learning and a second voice synthesis model using deep learning each output at step 525 a respective voice for the same speaker based on input text (e.g., for identical input text, each model generates its own prediction of an audio waveform)., Col 11, line 30-50), and assign respective weights to synthesized reference audio signals of plurality of synthesized reference audio signals based on user data associated with the human(After each of the voice synthesis models generate predicted audio, model selection (e.g., which may also include model scoring, model ranking, etc.) by a predicted audio selector (also referred to as a voice synthesis model selector) is performed based on the characteristics of each predicted audio, Col 11, line 60-67); a differential component that determines a difference between a first vector that characterizes a first feature of an audio signal and a second vector that characterizes a second feature of a synthesized reference audio signal ( difference can be based on feature vector, Col 7, line 25-30) selected from the plurality of synthesized reference audio signals based on the respective weights, wherein the difference correlates to a speech pattern of [[a]] the human( model selection based on the predicted and the actual audio, Col 12, line 1-20)

Mahyar does not explicitly teaches  a speech analysis component that determines at least one condition of the human based on the difference, wherein the at least one condition comprises a health condition of the human

However Hauptman teaches a speech analysis component that determines at least one condition of the human based on the difference, wherein the at least one condition comprises a health condition of the human  ( determining a cardia conditions, Para 0235, 0318, 0496, 0495, 0595; cardiac pulses, Fig 11; difference conditions , Para 0039-0050; ( different acoustic pattern matches different cardiac condition, brain condition Para 0093, 0173,0198, 0327, Fig 14))
Mahyar has a base teaching of selecting an algorithm which is most closely match with user’s voice, Hauptman has a concept of  changes in the voice can be detection of certain type of health condition hence it would be obvious to include the concept of Hauptman in Mahyar system so that health condition of the target speaker can also be determined ( Abstract, Hauptman) 
Regarding claim 2, Mahyar as above in claim 1, teaches  wherein the synthetic speech component applies one or more transformation algorithms on at least of the first vector or the second vector to correct a timing misalignment between the first vector and the second vector wherein the ( align the text and speech samples for each speaker, Col 5, line  65-67; Col 6, line 1-15) 

Regarding claim 3, Mahyar as above in claim 2, teaches further comprising: a speech content component that analyzes the audio signal using machine learning model to determine a sentence structure expressed by the audio signal, and wherein the synthetic speech component generates the synthesized reference audio signal to match the sentence structure ( matching the linguistic feature, Col 13, line 20-30)  

Regarding claim 4, Mahyar as above in claim 2, teaches wherein the plurality of synthesized reference audio signals express the mutual sentence structure ( a first voice synthesis model using reinforcement learning and a second voice synthesis model using deep learning each output at step 525 a respective voice for the same speaker based on input text (e.g., for identical input text, each model generates its own prediction of an audio waveform)., Col 11, line 30-50; ( Following training, to synthesize multiple predicted audio waveforms (each one also referred to as “predicted audio”) for the speaker 105 speaking in the target language, each of these neural networks is provided a representation of text input, (e.g., the movie dialogue “What does it mean to be Samurai? . . . to master the way of the sword” as illustrated in text 140), and each neural network predicts as outputs an audio waveform (or parameters for generating an audio waveform) corresponding to the text input being spoken by the speaker 105 in the target language, Col 2, line 25-50) 


Regarding claim 5, Mahyar modified by Hauptman as above in claim 1, teaches a feature component that extracts the first vector from the audio signal that characterizes the first feature and extracts the second vector from the synthesized reference audio signal that characterizes the second feature ( difference in feature, Para 0317, 0338, 0367, 0426, Hauptman; difference can be based on feature vector, Col 7, line 25-30, Mahyar) 

Regarding claim 7, Hauptman as above in claim 1, classification component that generates a machine learning model that classifies the speech pattern to determine the condition (machine learning to classify cardiac condition, Para 0350, 0431) 
Regarding claim 8, Hauptman modified by Hauptman as above in claim 7, teaches wherein the machine learning model utilizes a neural network model ( neural network, Col 2, line 15-25) 

Regarding claim 9, Mahyar modified by Hauptman as above in claim 1, wherein the at least one condition further comprises a member selected from a group consisting of an identity, an emotional state, an accent, and an age ( speaker identification, Fig 4, Mahyar; (age,  geographical region, emotion, Para 0329; Para 0240, Hauptman) 


Regarding claim 10, arguments analogous to claim 1, are applicable. In addition Mahyar teaches a computer-implemented to perform the steps of claim 1 (Claim 1) 
Regarding claim 11, arguments analogous to claim 2, are applicable
Regarding claim 13, arguments analogous to claim 5, are applicable


Regarding claim 14, Hauptman as above in claim 10, teaches generating, by the system, a neural network model that classifies the speech pattern to determine the condition (machine learning to classify cardiac condition, Para 0350, 0431)
Regarding claim 15, arguments analogous to claim 1 are applicable. In addition Mahyar teaches A computer program product for characterizing speech, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform the functions of claim 1 ( Fig 1 and Fig 3) 

Regarding claim 16, arguments analogous to claim 2, are applicableRegarding claim 17, arguments analogous to claim 5, are applicable 
Regarding claim 19, arguments analogous to claim 7, are applicable
Regarding claim 20, Hauptman as above in claim 19, teaches wherein the processor utilizes a cloud computing environment to generate the machine learning model ( machine learning, Para 0332; cloud computing, 0315, 0313) 

Regarding claim 21, arguments analogous to claim 9, are applicable 

Regarding claim 22, arguments analogous to claim 9, are applicable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674